DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 03/09/2022.
Claims 1, 3, 6-7, 9, 13, and 15 have been amended. Claims 4, 10, and 16 have been cancelled. 
Claims 1-3, 5-9, 11-15, and 17-18 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-9, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koenigsegg (US20190218838 hereinafter Koenigsegg) in view of Le (FR2945240 hereinafter Le).

With regard to claim 1, 7, and 13, Koenigsegg teaches: 
A vehicle (100) including:
A vehicle door (200); and
A multi-axis hinge mechanism (300) for connecting a vehicle door (200) to a vehicle frame (304), comprising: 
a first arm (308) pivotally connected to the vehicle frame (304) at a first end of the first arm (308, side closest to 304);
a second arm (314) pivotally connected to the vehicle frame (304) at a first end of the second arm (314, side closest to 304); 
a gearbox hub (see annotated figure below) pivotally connected, by a first gearbox post (see annotated figure below) having a first axis (332), to a second end of the first arm (308, side closest to 322) and pivotally connected, by a gearbox pivot joint (318), to a second end of the second arm (314, side closest to 322); 
	a vehicle door (200) and an engaged pair of gears including a first gear (see annotated figure below) positioned on the first arm (308) and having teeth positioned coaxially (the first gearbox post and the teeth of the first gear share the same axis 332) with the first gearbox post (see annotated figure below) and a 


    PNG
    media_image1.png
    501
    311
    media_image1.png
    Greyscale


Koenigsegg teaches the second gear (see annotated figure below) attached to the gearbox hub (see annotated figure above) but does not teach that the second gear (see annotated figure above) is attached to the vehicle door (200) that contains a second gearbox rod instead of on the gearbox hub itself. The door 

However, Le teaches a lateral pivoting door (2) mounted on a vehicle (1), comprising a rod (22; as shown in contact with 2 in figure 3) attached to the door (2) that has a gear (23) integrated within the rod (22) that is used to connect to the vehicle (1) and the teeth (toothed wheel, 23) positioned coaxially (toothed wheel 23 and rod 22 share the same axis, and when combined with Koenigsegg would be along the second axis as previously mentioned above) with the rod (22), wherein the second axis (axis perpendicular to first axis 332) is perpendicular to the first axis (332).
	
	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Koenigsegg, to have included the mounting structure of Le, because all of the elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known mounting arrangement for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. (See MPEP 2144.04 VI)



With regard to claim 2, 8 and 14, Koenigsegg in view of Le further teaches:
the first gearbox post (see annotated figure 1) is not parallel to the second gearbox rod (horizontal rod 22, when provided with Le)

With regard to claim 3, Koenigsegg further teaches:
the first gear (see annotated figure 1) is mounted to the second end of the first arm (308, side closest to 322) 

With regard to claim 5, 11, and 17, Koenigsegg further teaches: 
an actuator (350) configured to push the first arm (308) and generate, by the second arm (314), a first pivoting motion about the first gearbox post (see annotated figure 1).

With regard to claim 6, Koenigsegg in view of Le teaches: 
the pair of gears (see annotated figure 1) translates the first pivoting motion (provided by first gear, see annotated figure 1) into a second pivoting motion (provided by the 2nd gear, see annotated figure 1) of the vehicle door (200) about the second axis (axis perpendicular to first axis 332).


the first gear (see annotated figure 1) is mounted on the second end of the first arm (308, side closest to 322) 

With regard to claim 12 and 18, Koenigsegg in view of Le teaches: 
the pair of gears (see annotated figure 1) translates the first pivoting motion (provided by first gear, see annotated figure 1) into a second pivoting motion (provided by the 2nd gear, see annotated figure 1) of the door about the second axis (axis perpendicular to first axis 332).

Response to Arguments
The objection to the drawings has been withdrawn because applicant has further clarified the portions of the drawings that were objected to within the applicant’s remarks.
The 112 rejections have been withdrawn based on applicants amendment to the claims.
With respect to applicant’s argument regarding Koenigsegg and Le not teaching the portion of claims 1,7, and 13 within the applicants remarks, examiner would like to point out that the 103 rejection shown above has been altered to better match the claim amendments made by the applicant as well as to further clarify what the two references disclose. The annotated figure has also been altered based on applicant’s amendments 

Koenigsegg teaches an engaged pair of gears including a first gear on the first arm and the teeth of the first gear sharing the same axis as the first gearbox post, as seen in the annotated figure below.

    PNG
    media_image1.png
    501
    311
    media_image1.png
    Greyscale

Koenigsegg as well teaches a second gear that perpendicular to the first gear and that is configured to control the pivoting motion of the door 
Le is brought in to teach that the “second gearbox rod” when combined with Koenigsegg, can be attached to the vehicle itself along the “second gearbox rod” instead of on the gearbox hub as shown in Koenigsegg. Koenigsegg in view of Le further teach that the first gearbox post and the rod are perpendicular from each other, thus having perpendicular axes to one another. 
The claims that depend from independent claims 1, 7, 13 have been slightly altered to better match and better clarify what the references teaches based on the claim amendments made by the applicant.
All 103 rejections have been maintained using the original references and teachings from first action, except those cancelled by applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 
/DANIEL ALVAREZ/          Examiner, Art Unit 3637       

/DANIEL J TROY/          Supervisory Patent Examiner, Art Unit 3637